Order
PER CURIAM.
Anthony E. Brown appeals from an order of the Circuit Court of Jackson County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The appellant pled guilty to driving while intoxicated (DWI), § 577.010, and driving while his license was revoked (DWR), § 302.321. He was sentenced on the DWI conviction, as a persistent offend*403er, § 577.023, to four years in the Missouri Department of Corrections and to one year on the DWR conviction, with the sentences ordered to run concurrently.
In his sole point on appeal, the appellant claims that the motion court erred in denying his post-conviction relief motion without an evidentiary hearing because he alleged facts not refuted by the record, which, if proven, would demonstrate that he received ineffective assistance of counsel in that his plea counsel misled him into pleading guilty by misrepresenting to him that the trial court had promised, off the record, to place the appellant on probation in return for his pleas of guilty.
Affirmed. Rule 84.16(b).